DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Terminal Disclaimer
The terminal disclaimer filed on 03/19/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US patent No.10418293 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Claim 4, 1st line, “A assembly” has been replaced with -- An assembly --.

Authorization for this examiner’s amendment was given in a telephone interview with Thomas Mattioli on 03/19/2020.

Allowable Subject Matter
Claims 1-8 are allowed.

The following is an examiner’s statement of reasons for allowance: 

	The prior arts of records, US 20110204036 teaches protection tubes 102a-d (the thermocouple protection) having a full circle and connects to the reaction tube 23 at one point at the periphery (Fig. 13b). US 3400587 teaches tube 18 attaching nozzle tube 19 at two points, but the tube 18 being larger diameter than the nozzle tube 19 (Fig. 4). US 20050098107 teaches a bulging section 262 (Fig. 21) and US 20050287775 teaches an exhaust port cover member 66 (Fig. 2), but they are not semicircular and not suitable for thermocouple protection. Along with others references US 7946762, 3165426, and 20090105867, do not fairly teaches the limitation of:
“a thermocouple protection, mechanically fixed to an outer side surface of the reaction tube in the vertical direction, the thermocouple protection having a shape for covering a part of the insulating tube, an inner diameter of the space being smaller than a diameter of the outer side surface of the reaction tube” in the context of claim 1 and 
“a first thermocouple protection, mechanically fixed to a first outer side surface of the reaction tube in the vertical direction, the first thermocouple protection having a first shape for covering a first part of the first insulating tube, a first inner diameter of the first space being smaller than a diameter of the outer side surface of the reaction tube …
a second thermocouple protection, mechanically fixed to a second outer side surface of the reaction tube in the vertical direction, the second thermocouple protection 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEATH T CHEN whose telephone number is (571)270-1870.  The examiner can normally be reached on 5:30am-2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/KEATH T CHEN/Primary Examiner, Art Unit 1716